                      UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO


  K.W., by his next friend D.W., et al.,
                                               Case No. 1:12-cv-00022-BLW
        Plaintiffs,                            (lead case)

         v.                                    MEMORANDUM DECISION
                                               AND ORDER
  RICHARD ARMSTRONG, et al.,

        Defendants.

  TOBY SCHULTZ, et al.,
                                               Case No. 3:12-cv-58-BLW
        Plaintiffs,

         v.

  RICHARD ARMSTRONG, et al.,

        Defendants.


                                INTRODUCTION

      Before the Court is Plaintiffs’ Motion to Approve Notice to Class and For

Defendants to Effect Notice. Dkt. 434. Plaintiffs ask the Court to: (1) approve its

notice, which informs the class of Plaintiffs’ pending Motion for Attorneys’ Fees;

(2) direct Defendants to print and mail the notice; and (3) direct class counsel to

post the notice on its OurHealthAndWelfare website, Facebook page, and email



MEMORANDUM DECISION AND ORDER - 1
listservs. For reasons explained below, the Court will grant the motion, although it

will make minor revisions to plaintiff’s form notice.

                                  BACKGROUND

      Plaintiffs are developmentally disabled adults who qualify for benefits under

Medicaid. They are eligible for long-term institutional care but choose to live

instead in their own homes or in community settings. When their Medicaid

payments were reduced, they brought this action against the Idaho Department of

Health & Welfare, alleging, among other things, that: (1) the Department’s

budgeting methodology – referred to as the budget tool – improperly reduces

assistance for some recipients; (2) the Department used an insufficient notice to

inform participants of reductions in their assistance; and (3) the process for

appealing budget reductions was unfair.

      The Court certified a class of disabled adults to challenge the budget tool,

notice form, and hearing procedures. After the Court granted summary judgment in

plaintiffs’ favor, the parties settled the class claims. In the Class Action Settlement

Agreement, approved by the Court on January 12, 2017, the Department agreed to

develop a new budget tool and to keep plaintiffs’ benefits at their prior high level

until the new budgets could be approved and implemented. As part of the

settlement, the Department set a goal of developing and implementing the new




MEMORANDUM DECISION AND ORDER - 2
budget tool within 24 months. See Dkt. 306,-1, at 8-9.1 If the Department failed to

implement the new tool within three years (no later than January 2020), the

plaintiffs could ask the Court “to set a reasonable completion deadline.” Id. at 9.

       When the Department did not complete its work within 24 months, both

sides asked the Court to impose their version of a reasonable completion deadline.

In briefs that were filed before the COVID-19 pandemic began, the Department

asked the Court to set a completion deadline of January 12, 2023, while plaintiffs

wanted the Department to be done in 120 days. After the pandemic hit, IDHW

asked the Court to extend the completion deadline to January 2024. Plaintiffs asked

the Court to send the parties to ADR.

       Initially, the Court indicated that it would impose a two-track deadline

system, with one track being a longer deadline for the restructuring of services and




       1
          The relevant provision states: “Action Steps and Estimated Completion. . . . . The
Department will develop estimated dates for completion with HSRI [an outside consultant] as the
project moves forward, with the goal of completing the last action step below within 24 months
of the inaugural meeting with HSRI described in action step one below. If the last action step
below is not completed within 24 months of the inaugural meeting, the Parties shall meet and
confer in an effort to identify an agreed completion deadline; if the Parties have not agreed on a
completion deadline and the last action step below is not completed within 36 months of the
inaugural meeting, class counsel may initiate the dispute resolution process set forth in Section
V.M. below and, if the deadline remains disputed after that process is completed, Plaintiffs may
file an appropriate motion and the Court shall set a reasonable completion deadline.”




MEMORANDUM DECISION AND ORDER - 3
the other track being a shorter deadline for creation of the new budget tool. See

Dkt. 396. Later, though, the Court denied plaintiffs’ request to send the parties to

ADR and scheduled a hearing to resolve outstanding issues. Dkt. 420. In December

2020, after hearing the parties’ arguments, the Court ordered a reasonable

completion deadline of June 2022.

      After the Court decided the reasonable completion deadline, both parties

filed the pending motions for attorneys’ fees. See Dkts. 433, 435. Additionally,

plaintiffs move for an order approving the form of a notice to be sent to class

members, informing them of the fee motion. Dkt. 434. Plaintiffs further ask the

Court to order Defendants to print and mail the notice to each class member and

class member guardian or family member.

                                     ANALYSIS

1. Form of Notice

      Under Federal Rule of Civil Procedure 23(h)(1), class counsel must notify

class members of their pending motion for attorneys’ fees. See Fed. R. Civ. P.

23(h)(1) (requiring class counsel to provide notice to the class “in a reasonable

manner”).

      Defendants point out that the Court is not required to approve the notice or

the plan for distributing the notice. See Response, Dkt. 441, at 2-3. But plaintiffs

have asked for approval, and the Court finds it appropriate to provide the requested


MEMORANDUM DECISION AND ORDER - 4
guidance.

       Plaintiffs’ most recent version of the proposed notice, Dkt. 444, at 5-8 of 13,

incorporates all of Defendants’ proposed changes except one, which is aimed at

this paragraph:

       The settlement gave the Department up to three years to fix the budget
       system. Because the work wasn’t done in three years, the lawyers who
       help argue for you asked the Court to set a final deadline. The Court
       set a final deadline of June 2022 for the Department to finish the
       work.

Revised Notice, Dkt. 444, at 6 of 13 (emphasis added). Defendants say that that

first, italicized sentence should say something more like this: “The settlement set a

goal of completing the new budget model within two years, and allowed the

lawyers who argue for you to go to court after three years.” See Dkt. 441, at 3.

Defendants’ version of the sentence is arguably more precise.2 But plaintiffs point

out that the proposed class has a Fifth Grade reading level, and defendants’

revisions to this sentence increase the reading level. Reply, Dkt. 444, at 3 (the

revisions take the sentence, on its own, to an Eleventh Grade reading level, and the

notice, overall, to a Sixth Grade reading level). Under these circumstances, the



       2
          Plaintiffs point out that the Court has previously used imprecise language in describing
the settlement agreements’ 24-month and 36-month time frames. That language does not,
however, change the language of the settlement agreement itself, which speaks in terms of goals
and estimates.



MEMORANDUM DECISION AND ORDER - 5
Court will favor readability over the more complex verbiage defendants proffer.

Moreover, when the offending sentence is read in context, it accurately conveys

the import of the settlement agreement and the recent litigation regarding the

reasonable completion deadline. The Court will, however, strike the word “final”

each time it appears before the word “deadline,” which is meant to address

defendants’ concerns. The end result is that the subject paragraph should be revised

as follows:

      The settlement gave the Department up to three years
      to fix the budget system. Because the work wasn’t done
      in three years, the lawyers who help argue for you
      asked the Court to set a final deadline. The Court set a
      final deadline of June 2022 for the Department to finish
      the work.

Otherwise, the form of notice at Dkt. 444 is approved. In the section of the notice

following titled How will the judge make a decision? the plaintiffs should select

the option that states “The judge will give a written decision.” See Dkt. 444, at 11-

12 of 13. And in the section of the notice entitled What can you do next?,

plaintiffs should instruct class members to mail their letters “on or before 21 days

after mailing.” To be clear though, counsel should include an actual date that is 21

days out from the mailing date.

      As for the method of distribution, the Court will direct class counsel to: (1)

post the notice on the www.OurHealthAndWelfare.org website; (2) post the notice



MEMORANDUM DECISION AND ORDER - 6
on the accompanying Our Health and Welfare Facebook page; and (3) email the

notice via the listserv. The Department will be ordered to print and mail the notice,

as discussed in the next section.

2. Effecting Notice

      The Court finds it appropriate to shift the cost of providing this notice to the

defendants. Neither party disputes that this Court can place the cost of class notice

on the defendants. See Hunt v. Imperial Merch. Servs., Inc., 560 F.3d 1137, 1144

(9th Cir. 2009) (“[T]he proper placement of notice costs is best left to the sound

discretion of district courts, once liability on the merits has been determined in the

first instance. In such circumstances, the district courts are not required in all cases

to shift notice costs but instead may consider the totality of the circumstances to

decide whether shifting notice costs is just in that particular case.”).

      In this case, where the Department failed to complete its work in the time

frames anticipated in the settlement agreement, and then sought approval for an

extensive delay, the Court finds it appropriate for defendants to bear the cost of

notifying the class members of class counsel’s fee motion, and to print and mail the

notices.

                                       ORDER

      IT IS ORDERED that:

      1.     Plaintiffs’ Motion to Approve Notice to Class (Dkt. 434) is


MEMORANDUM DECISION AND ORDER - 7
           GRANTED IN PART AND DENIED IN PART.

     2.    Plaintiffs’ proposed class notice, modified as explained above, is

           APPROVED.

     3.    Class counsel shall: (1) post the revised notice on the

           OurHealthAndWelfare.org website; (2) post the revised notice on the

           Our Health and Welfare Facebook page; and (3) email the notice via

           the listserv.

     4.    Defendants shall print and mail the notice to each class member and

           each class member’s guardian or family member.

                                            DATED: May 21, 2021


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 8
